


EXHIBIT 10.1
EXECUTION COPY


AMENDMENT #6 TO AMENDED AND RESTATED
CREDIT AND SECURITY AGREEMENT,
AMENDMENT #2 TO AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT
AND
RESTATEMENT OF AMENDED FEE LETTER
THIS AMENDMENT #6 TO AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT,
AMENDMENT #2 TO AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT AND RESTATEMENT
OF AMENDED FEE LETTER (this “Amendment”) is entered into by the undersigned
parties as of June 29, 2012 with respect to:
(1)    the Amended and Restated Credit and Security Agreement dated as of
November 7, 2007 by and among Boston Scientific Funding LLC, a Delaware limited
liability company (“Borrower”), Boston Scientific Corporation (“BSC”), a
Delaware corporation, as initial Servicer, Old Line Funding, LLC, a Delaware
limited liability company (“Old Line”), Liberty Street Funding LLC, a Delaware
limited liability company (“Liberty Street”), The Bank of Nova Scotia,
individually and as a Liquidity Bank for Liberty Street and as Liberty Street
Agent (in such capacity, “Liberty Street Agent”), and Royal Bank of Canada, a
Canadian chartered bank acting through a New York branch, in its capacity as
Liquidity Bank for Old Line, as Old Line Agent and as Administrative Agent (as
heretofore amended, the “Credit and Security Agreement”);
(2)    the Receivables Sale Agreement (as defined in the Credit and Security
Agreement, as heretofore amended, the “Receivables Sale Agreement”); and
(3)    the Amended Fee Letter described in the Credit and Security Agreement, as
restated pursuant hereto (the “Fee Letter”).
Unless defined elsewhere herein, capitalized terms used in this Amendment shall
have the meanings assigned to such terms in the Credit and Security Agreement.

1

--------------------------------------------------------------------------------



RECITALS
WHEREAS, the Borrower, the initial Servicer, Liberty Street, Old Line, The Bank
of Nova Scotia, individually and as a Liquidity Bank for Liberty Street and as
Liberty Street Agent and Royal Bank of Canada, individually, as a Liquidity Bank
for Old Line, as Old Line Agent and as Administrative Agent entered into the
Credit and Security Agreement;
WHEREAS, the Borrower has requested that the Credit and Security Agreement be
amended as hereinafter set forth; and
WHEREAS, as a condition to agreeing to the requested amendments to the Credit
and Security Agreement, the Agents have requested that the Amended Fee Letter be
restated hereinafter set forth.
NOW THEREFORE, in consideration of the mutual execution hereof and other good
and valuable consideration, the parties hereto agree as follows:
1.    Amendments to Credit and Security Agreement. (a)    The definitions of
“Amended Fee Letter”, “BSX Credit Agreement” and “Regulatory Change” in
Exhibit I to the Credit and Security Agreement are hereby deleted in their
entirety and replaced with the following respective definitions:
“Amended Fee Letter” means the Amended Fee Letter, dated as of June 29, 2012, by
and among BSX, Borrower, Liberty Street, Old Line, The Bank of Nova Scotia as a
Liquidity Bank and as the Liberty Street Agent, and RBC as a Liquidity Bank, as
the Old Line Agent and as the Administrative Agent, as the same may be amended,
restated or otherwise modified from time to time.
“BSX Credit Agreement” means that certain Credit Agreement, dated as of April
18, 2012, among (i) BSX, as the Borrower thereunder, (ii) the several lenders
from time to time thereto, (iii) Bank of America, N.A., as Syndication Agent
thereunder, (iv) JPMorgan Chase Bank, N.A., as Administrative Agent thereunder,
(v) J.P. Morgan Securities LLC and Merrill, Lynch, Pierce, Fenner & Smith
Incorporated, as Joint Lead Arrangers and Joint Bookrunners thereunder, (vi)
Barclays Bank plc, BNP Paribas Securities Corp., Citigroup Global Markets Inc.,
Deutsche Bank Securities Inc., RBC Capital Markets, RBS Securities Inc. and UBS
Securities LLC, as Joint Lead Arrangers thereunder, and (vii) Barclays Bank plc,
BNP Paribas, Citibank, N.A., Deutsche Bank Securities Inc., Royal Bank of
Canada, The Royal Bank of Scotland plc and UBS Securities LLC, as Documentation
Agents thereunder.

2

--------------------------------------------------------------------------------




“Regulatory Change” means, after the date of this Agreement, (a) the
introduction of or any change in any law or regulation or in the interpretation
or administration of any law or regulation by any Governmental Authority charged
with the interpretation or administration thereof or (b) the compliance with any
guideline or request from any central bank or other Governmental Authority which
would be complied with generally by similarly situated banks or lenders acting
reasonably or which becomes effective after the date hereof (whether or not
having the force of law and for the avoidance of doubt, including any changes
resulting from requests, rules, guidelines or directives concerning capital
adequacy issued after the date hereof in connection with the Dodd-Frank Wall
Street Reform and Consumer Protection Act or promulgated after the date hereof
by the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III). For
purposes of the foregoing clauses (a) and (b), the amendments to 12 C.F.R. Part
327 set forth in the final rule attached to the Federal Deposit Insurance
Corporation Financial Institution Letter FIL-8-2011, dated February 9, 2011,
shall be deemed to have been introduced and adopted after the date of this
Agreement.
(b)    The following new definition is hereby inserted in Exhibit I to the
Credit and Security Agreement in appropriate alphabetical order:
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
(c)    The facility provided in the Credit and Security Agreement is hereby
extended by deleting the definitions of “Liquidity Termination Date” and
“Scheduled Termination Date” in Exhibit I to the Credit and Security Agreement
in their entirety and replacing such definitions with the following respective
definitions:
“Liquidity Termination Date” means, for any Group, June 28, 2013 (unless such
date is extended from to time in the sole discretion of the Liquidity Bank in
such Group).
“Scheduled Termination Date” means, as to each Liquidity Bank the earlier to
occur of June 28, 2013 and the date on which its Liquidity Commitment accordance
with the Liquidity Agreement to which it is a party, in foregoing cases, unless
extended by agreement of such Liquidity Bank in accordance with Section 1.8.

3

--------------------------------------------------------------------------------



(d)    Section 4.2(a) of the Credit and Security Agreement is hereby deleted in
its entirety and replaced with the following:


(a) (i) If any Regulatory Change occurring after the date hereof shall subject
an Affected Party to any Tax (other than Excluded Taxes), duty or other charge
with respect to its obligations hereunder or under any Funding Agreement or
Enhancement Agreement, as applicable, its Commitment or its Liquidity
Commitment, or shall change the basis of taxation of payments to the Affected
Party of any Obligations, owed to or funded or maintained in whole or in part by
it or any other amounts due under this Agreement in respect of its Obligations
or, as applicable, its Commitment or its Liquidity Commitment and the result of
any of the foregoing is or would be:


(x) to increase the cost to or to impose a cost on (I) an Affected Party funding
or making or maintaining (or providing or agreeing to provide funding for) any
Loan, any Liquidity Funding or loans or other extensions of credit under any
Funding Agreement or Enhancement Agreement or any commitment of such Affected
Party with respect to any of the foregoing, or (II) any of the Agents for
continuing its or Borrower's relationship with any Affected Party, in each case,
in an amount deemed to be material by such Affected Party,


(y) to reduce the amount of any sum received or receivable by an Affected Party
under this Agreement or under any Liquidity Agreement or Enhancement Agreement,
or


(z) to reduce the rate of return on such Affected Party’s capital as a
consequence of its Obligations, its Commitment, its Liquidity Commitment, its
obligations under any Enhancement Agreement or the Loans made by it or otherwise
arising in connection herewith (or therewith) to a level below that which such
Affected Party could have achieved but for the occurrence of such circumstances,


then, within fifteen days after demand by such Affected Party (which demand
shall be accompanied by a certificate setting forth the basis of such demand),
Borrower shall pay directly to such Affected Party such additional amount or
amounts as will compensate such Affected Party for such actual additional cost,
increased cost or reduction.


(ii) If any Regulatory Change occurring after the date hereof shall subject an
Affected Party to (A) any increase in the cost to such Affected Party of
agreeing to make or making, funding or maintaining Loans, Liquidity Fundings or
extensions of credit

4

--------------------------------------------------------------------------------




under any Funding Agreement (except for Taxes, duties or other charges
contemplated by clause (i) above and except for any reserve or other requirement
contemplated by clause (B) below) by an amount deemed by such Affected Party to
be material or (B) to any increase in the amount of capital required or expected
to be maintained by such Affected Party or any corporation controlling such
Affected Party and the amount of such capital is increased by or based upon the
existence of such Affected Party’s Loans, Liquidity Fundings or its commitment
to extend credit (or commitments with respect to funding or making or
maintaining (or providing or agreeing to provide funding for) any, Loan,
Liquidity Funding or loans or other extensions of credit) pursuant to a Funding
Agreement by an amount deemed by such Affected Party to be material,
    
then, upon demand by such Affected Party (which demand shall be accompanied by a
certificate setting forth the basis of such demand), with a copy of such demand
to the Administrative Agent, the Borrower shall pay to such Affected Party, from
time to time as specified by such Affected Party, (A) in the case of Section
4.2(a)(ii)(A), additional amounts sufficient to compensate such Affected Party
for such increased cost and (B) in the case of Section 4.2(a)(ii)(B), additional
amounts sufficient to compensate such Affected Party or such corporation in the
light of such circumstances, to the extent that such Affected Party reasonably
determines such increase in capital to be allocable to the existence of such
Affected Party’s Loans or Liquidity Fundings or commitment to extend credit (or
commitments with respect to funding or making or maintaining (or providing or
agreeing to provide funding for) any, Loan, Liquidity Funding or loans or other
extensions of credit) pursuant to a Funding Agreement.
(f)    Section 4.2(c) of the Credit and Security Agreement is hereby amended by
inserting the following new sentence at the end thereof:
In addition, a certificate delivered in connection with a claim for additional
amounts pursuant to Section 4.2(a)(ii)(B) shall include a certification by the
Affected Party to the effect that the claim for additional amounts referred to
therein is generally consistent with such Affected Party’s treatment of
similarly situated customers of such Affected Party whose transactions with such
Affected Party are similarly affected by the change in circumstances giving rise
to such payment, but such Affected Party shall not be required to disclose any
confidential or proprietary information therein.
(g)    Section 6.1(d) of the Credit and Security Agreement is hereby deleted in
its

5

--------------------------------------------------------------------------------



entirety and replaced with the following:
Each Loan Party and its Subsidiaries, if any, (a) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the corporate or other power and authority, and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign corporation or other entity and in good standing under
the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification and (d) is
in compliance with all Requirements of Law, except to the extent that the
failure of the foregoing clauses (a) and (b) (in each such case, only with
respect to Subsidiaries of such Loan Party (other than the Borrower)), (c) and
(d) to be true and correct could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.
(h)    The following new Section 14.14 of the Credit and Security Agreement is
hereby inserted immediately after Section 14.13 of the Credit and Security
Agreement:


Section 14.14. USA Patriot Act Notice. Each Lender, each Agent and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower and the Servicer that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Patriot Act”), it is required to obtain, verify and record information
that identifies the Borrower and the Servicer, which information includes the
name and address of the Borrower and the Servicer and other information that
will allow such Lender, Agent or the Administrative Agent, as applicable, to
identify the Borrower and the Servicer in accordance with the Patriot Act.


(i)    Schedule A to the Credit and Security Agreement is hereby deleted in its
entirety and replaced with Schedule A attached hereto.


(j)    The notice information for Victory Receivables Corporation and The Bank
of Tokyo-Mitsubishi UFJ, Ltd. appearing in Schedule 14.2 to the Credit and
Security Agreement is hereby deleted.
2.    Amendment to Receivables Sale Agreement. Section 2.1(d) of the Receivables
Sale Agreement is hereby deleted in its entirety and replaced with the
following:
Each Seller and its Subsidiaries (a) is duly organized, validly existing and in
good

6

--------------------------------------------------------------------------------




standing under the laws of the jurisdiction of its organization, (b) has the
corporate or other power and authority, and the legal right, to own and operate
its property, to lease the property it operates as lessee and to conduct the
business in which it is currently engaged, (c) is duly qualified as a foreign
corporation or other entity and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification and (d) is in compliance with all
Requirements of Law, except to the extent that the failure of the foregoing
clauses (a) and (b) (in each such case, only with respect to Subsidiaries of a
Seller (other than the Buyer)), (c) and (d) to be true and correct could not, in
the aggregate, reasonably be expected to have a Seller Material Adverse Effect.
3.    Certain Agreements with respect to Victory Receivables and The Bank of
Tokyo-Mitsubishi UFJ, Ltd. The parties hereto acknowledge and agree that,
effective as of the date hereof (immediately before giving effect to this
Amendment), Victory Receivables Corporation (“Victory”) and The Bank of
Tokyo-Mitsubishi UFJ, Ltd. (in any capacity, “BTMU”) are no longer parties to
the Credit and Security Agreement or any other Transaction Document.
Accordingly, (i) all references to Victory and/or BTMU in the Credit and
Security Agreement and the other Transaction Documents (including, without
limitation, any such reference appearing in any definition (to the extent
relating to Victory and/or BTMU) in Exhibit I to the Credit and Security
Agreement) shall be disregarded and of no further force or effect and (ii) the
Credit and Security Agreement and each other Transaction Document shall be read
and construed so as to give full effect to the foregoing.
4.    Restatement of Amended Fee Letter.
(a)    The “Program Fee” (under and as defined in the Amended Fee Letter) is
hereby set at the rate per annum specified in the Amended Fee Letter entered
into pursuant hereto.
(b)    The “Unused Fee” (under and as defined in the Amended Fee Letter) is
hereby set at the rate annum in the Amended Fee Letter entered into pursuant
hereto.
5.    Conditions Precedent to Effectiveness. The effectiveness of this Amendment
is subject to the conditions precedent that the Agents shall have received:
(a)    counterparts hereof duly executed by each of the parties hereto;
(b)    the Amended Fee Letter (as defined in this Amendment) reflecting

7

--------------------------------------------------------------------------------



the amendments described in this Amendment, dated as of the date hereof, duly
executed by each of the parties thereto, together with payment of the Renewal
Fee described therein;
(c)    Liberty Street shall have received counterparts of an amendment to the
Liberty Street Liquidity Agreement extending the term thereof to June 28, 2013;
and
(d)    Old Line shall have received counterparts of an amendment to the Old Line
Liquidity Agreement extending the term thereof to June 28, 2013.
The signatures of Liberty Street and Old Line on counterparts of this Amendment
shall constitute confirmation that conditions (c) and (d), respectively, have
been satisfied.
6.    Representations and Warranties. In order to induce the Conduits, the
Liquidity Banks, the Agents and the Administrative Agent to execute, deliver and
perform this Amendment, the Loan Parties hereby represent and warrant that after
giving effect to this Amendment, each of the representations and warranties set
forth in Section 6.1 of the Credit and Security Agreement (other than Sections
6.1(b) and 6.1(g) thereof) and in Section 2.1 of the Receivables Sale Agreement
(other than Sections 2.1(b) and 2.1(g) thereof) is true and correct in all
material respects on and as of the date hereof (except for representations and
warranties stated to refer to a specified earlier date, in which case such
representations and warranties are true and correct as of such earlier date);
provided that the preceding materiality standard shall not apply to those
representations and warranties which themselves contain materiality standards.
7.    Scope of Amendment. Except as expressly amended hereby, each of the Credit
and Security Agreement and the Amended Fee Letter remains in full force and
effect in accordance with its terms and this Amendment shall not by implication
or otherwise alter, modify, amend or in any way affect any of the other terms,
conditions, obligations, covenants or agreements contained in the Credit and
Security Agreement or the Amended Fee Letter, all of which are ratified and
affirmed in all respects and shall continue in full force and effect.
8.    Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.
9.    Counterparts. This Amendment may be executed in any number of counterparts
(including by way of facsimile or electronic transmission) and each of such
counterparts shall for all purposes be deemed an original, and all such
counterparts shall

8

--------------------------------------------------------------------------------




together constitute but one and the same instrument.
[Signature pages follow]



9

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.


BOSTON SCIENTIFIC FUNDING LLC
By:
/s/ Robert J. Castagna        

Name: Robert J. Castagna        
Title: President & Treasurer    


BOSTON SCIENTIFIC CORPORATION, as Servicer and Seller
By:
    /s/ Robert J. Castagna        

Name: Robert J. Castagna        
Title: Vice President, Treasurer    







[Signature Page to Amendment #6 to Amended and Restated Credit and Security
Agreement, Amendment #2 to Amended and Restated Receivables Sale Agreement and
Restatement of Amended Fee Letter]

--------------------------------------------------------------------------------




OLD LINE FUNDING, LLC


By: ROYAL BANK OF CANADA,
Its Attorney-in-Fact
By:
    /s/ Kimberly L. Wagner    

Name: Kimberly L. Wagner        
Title: Authorized Signatory        
ROYAL BANK OF CANADA,
individually as a Liquidity Bank,
as Old Line Agent and
as Administrative Agent
By:
    /s/ Kimberly L. Wagner    

Name: Kimberly L. Wagner        
Title: Authorized Signatory        
By:
    /s/ Veronica L. Gallagher    

Name: Veronica L. Gallagher    
Title: Authorized Signatory        





[Signature Page to Amendment #6 to Amended and Restated Credit and Security
Agreement, Amendment #2 to Amended and Restated Receivables Sale Agreement and
Restatement of Amended Fee Letter]

--------------------------------------------------------------------------------




LIBERTY STREET FUNDING LLC
By:
    /s/ Jill A. Russo        

Name: Jill A. Russo            
Title: Vice President        
THE BANK OF NOVA SCOTIA, as a Liquidity Bank
By:
    /s/ John Frazell        

Name: John Frazell            
Title: Director            
THE BANK OF NOVA SCOTIA, as Liberty Street Agent
By:
    /s/ John Frazell        

Name: John Frazell            
Title: Director            





[Signature Page to Amendment #6 to Amended and Restated Credit and Security
Agreement, Amendment #2 to Amended and Restated Receivables Sale Agreement and
Restatement of Amended Fee Letter]



--------------------------------------------------------------------------------


SCHEDULE A


COMMITMENTS




LENDER
COMMITMENT
 
 
Old Line
None
Royal Bank of Canada
$210,000,000
Liberty Street
None
The Bank of Nova Scotia
$140,000,000

















